281 S.W.3d 362 (2009)
Douglas A. LEE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69574.
Missouri Court of Appeals, Western District.
April 28, 2009.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for respondent.
Before DIV I: JAMES E. WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Douglas A. Lee pled guilty to one count of forcible rape and one count of statutory rape. He appeals the circuit court's judgment, after an evidentiary hearing, denying his motion for post-conviction relief under Rule 24.035. Lee claims he received ineffective assistance of counsel in connection with his plea, because his attorney gave him erroneous advice as to whether he would be required to serve 85% of his sentence for forcible rape pursuant to § 558.019.3, RSMo. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).